DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 (see line 6) recites: “modulating, with the spatial light modulator, the collimated laser light to generate” however “collimated” was not previously mentioned in claim 21.
Appropriate correction is required.
Claims 22-23 and 41-43 are objected to because of the following informalities:  
Claims 22-23 depend from canceled claims 1 and 2 respectively, but should depend from claims 21 and 22.  
Claims 41-43 depend from canceled claim 17, but should depend from claim 37.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites: “The method of claim 21, wherein the laser light is collimated” however claim 21 (see line 6) already claims collimated laser light.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “software lens being configured to…” (see line 13) in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7-9 of U.S. Patent No. 10,976,703 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patent claims.
Claims 21 and 24 further require that the laser light is collimated, which is not taught by the patent, but is taught by MATSUMOTO US2010/0270277A1 (see pars. 98-99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the laser light is collimated as shown in MATSUMOTO with the patent for the benefit of to provide a device and method for machining a machining region in an object to be machined by irradiating a plurality of converging positions or a converging region having a fixed area simultaneously with a laser beam while using a phase-modulating spatial light modulator displaying a hologram, which can easily keep the energy of the laser beam irradiating each converging position or converging region Substantially constant even when the number of converging positions or the area of the converging region varies [0009].
Instnt.
Clms:
21
22
23
25
26
27
28
33
PAT.
Clms:
1, 8, 9
3
8
5
7
9
9
1


Instant: 17/215,911
Patent: US 10,976,703 B2
21. A method for forming a body of cured target material corresponding to a three-dimensional object, the method comprising:
providing a spatial light modulator displaying a hologram that is a holographic domain representation corresponding to the three-dimensional object;
illuminating a spatial light modulator with laser light;
modulating, with the spatial light modulator, the collimated laser light to generate spatially-modulated light;
performing a holographic transform on the spatially-modulated light to form a holographic reconstruction of the hologram as one or more light field regions in a target material, the one or more light field regions corresponding to a body of the three-dimensional object; and
curing a portion of the target material at the one or more light field regions to form the body of cured target material corresponding to the three-dimensional object.























22. The method of claim 1, further comprising:
identifying a plurality of predefined spatial locations corresponding to the three-dimensional object in the target material;
generating a LCOS-SLM control signal and a laser control signal to adjust a position of the one or more light field regions in the target material to correspond with the plurality of predefined spatial locations.






23. The method of claim 2, wherein the LCOS-SLM control signal is provided in real time by calculation of a hologram based on image data based on the three-dimensional object, the LCOS-SLM control signal causing the LCOS-SLM to display the hologram.






25. The method of claim 21, wherein the modulation of the laser light includes a phase modulation of the laser light.


26. The method of claim 21, wherein the modulation of the laser light is a phase-only modulation of the laser light.

27. The method of claim 21, wherein the holographic transformation is performed by one or more lenses.











28. The method of claim 27, wherein the one or more lenses includes a physical lens.











33. The method of claim 21, wherein the spatial light modulator is a liquid-crystal-on-silicon spatial light modulator.





1. A device comprising:
a hardware processor comprising a dynamic holography printing application configured to generate a laser control signal and a LCOS-SLM (Liquid Crystal on Silicon Spatial Light Modulator) control signal based on a three-dimensional object;
a laser source configured to generate one or more incident laser beams based on the laser control signal; and
a LCOS-SLM configured to receive the one or more incident laser beams, to modulate the one or more incident laser beams based on the LCOS-SLM control signal, to generate one or more holographic wavefronts, each holographic wavefront forming a light field region comprising at least one focal point, the plurality of light field regions corresponding to a body of the three-dimensional object formed in a target material, and to cure a portion of a target material at the plurality of light field regions, the portion of the target material including the body of the three-dimensional object.
8. The device of claim 1, wherein the hardware processor is configured to provide the LCOS-SLM control signal in real time by calculation of a hologram based on image data based on the three-dimensional object, and wherein the LCOS-SLM is configured to display the hologram, the hologram being configured to modulate the one or more incident laser beams to form the plurality of light field regions as a holographic reconstruction of the hologram.
9. The device of claim 1, further comprising a physical lens configured to receive modulated light from the LCOS-SLM, the device being configured such that positions of the focal points of the one or more holographic wavefronts are determined using a hybrid lens arrangement, wherein the hybrid lens arrangement comprises lensing data representative of a lens addressed on the LCOS-SLM and the physical lens, and wherein the hybrid lens arrangement performs a Fourier transform.

3. The device of claim 1, wherein the dynamic holography printing application is configured to:
identify a plurality of predefined spatial locations corresponding to the body of the three-dimensional object in the target material adjacent to the LCOS-SLM; and
generate the LCOS-SLM control signal and the laser control signal to adjust a position of the focal points of the modulated one or more incident laser beams to correspond with the plurality of predefined spatial locations, the LCOS-SLM curing the portion of the target material at the plurality of predefined spatial locations.

8. The device of claim 1, wherein the hardware processor is configured to provide the LCOS-SLM control signal in real time by calculation of a hologram based on image data based on the three-dimensional object, and wherein the LCOS-SLM is configured to display the hologram, the hologram being configured to modulate the one or more incident laser beams to form the plurality of light field regions as a holographic reconstruction of the hologram.


5. The device of claim 1, wherein the LCOS-SLM is configured to modulate the phase of the incident laser beams to generate the plurality of holographic wavefronts.

7. The device of claim 1, wherein the one or more modulated laser beams are modulated with a phase-only modulation.

9. The device of claim 1, further comprising a physical lens configured to receive modulated light from the LCOS-SLM, the device being configured such that positions of the focal points of the one or more holographic wavefronts are determined using a hybrid lens arrangement, wherein the hybrid lens arrangement comprises lensing data representative of a lens addressed on the LCOS-SLM and the physical lens, and wherein the hybrid lens arrangement performs a Fourier transform.


9. The device of claim 1, further comprising a physical lens configured to receive modulated light from the LCOS-SLM, the device being configured such that positions of the focal points of the one or more holographic wavefronts are determined using a hybrid lens arrangement, wherein the hybrid lens arrangement comprises lensing data representative of a lens addressed on the LCOS-SLM and the physical lens, and wherein the hybrid lens arrangement performs a Fourier transform.


1. A device comprising:
a hardware processor comprising a dynamic holography printing application configured to generate a laser control signal and a LCOS-SLM (Liquid Crystal on Silicon Spatial Light Modulator) control signal based on a three-dimensional object;



Allowable Subject Matter
Claims 37-40 are allowed (claims 41-43 would be allowable except for the typos).
Claims 29-32 and 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 37, the prior art doesn’t teach: wherein a) the system further comprises one or more physical lenses and/or b) the dynamic holography printing application is configured to cause the spatial light modulator to display a software lens together with the hologram, the one or more physical lenses and/or the software lens being configured to perform a holographic transform on the spatially-modulated light to form a holographic reconstruction of the hologram as one or more light field regions; and wherein the system further comprises the curable target material disposed at a position where it can be cured by the one or more light field regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art doesn’t teach: 29. (new) The method of claim 27, wherein the one or more lenses includes a software lens displayed on the spatial light modulator together with the hologram.
Regarding claim 30, the prior art doesn’t teach: 30. (new) The method of claim 27, wherein the one or more lenses includes both a physical lens and a software lens displayed on the spatial light modulator together with the hologram.
Regarding claim 31, the prior art doesn’t teach: 31. (new) The method of claim 21, wherein the hologram is formed as a frequency-domain representation corresponding to the three-dimensional object, and the holographic transform is a frequency-space transform.
Regarding claim 32, the prior art doesn’t teach: 32. (new) The method of claim 21, wherein the hologram is formed as a Fourier-domain representation corresponding to the three-dimensional object, and the frequency-space transform is a Fourier transform.
Regarding claim 34, the prior art doesn’t teach: 34. (new) The method of claim 21, wherein the spatial light modulator is a reflective spatial light modulator.
Regarding claim 35, the prior art doesn’t teach: 35. (new) The method of claim 21, wherein a plurality of light field regions are formed at different depths within the target material.
Regarding claim 36, the prior art doesn’t teach: 36. (new) The method of claim 21, wherein the curing is performed by local heating of the target material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHEN US20170232668A1, PETERSEN US20120298886A1, HOU US20160306266A1, JP2002207202A AMAKO, JP2006235226A TAKIZAWA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612